Citation Nr: 1227114	
Decision Date: 08/07/12    Archive Date: 08/14/12

DOCKET NO.  08-10 098A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, claimed as posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D.J. Drucker, Counsel





INTRODUCTION

The Veteran had active military service from January 1968 to September 1970 and from October 1972 to December 1975.  He also served in the Air National Guard of Ohio from August 1988 to December 1993, and evidently had active service from December 1990 to April 1991.  His awards and decorations include receipt of the Combat Infantryman Badge (CIB).

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a May 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

In his April 2008 substantive appeal, the Veteran requested to be scheduled for a hearing at the RO before a Veterans Law Judge (Board hearing).  However, in a September 2011 signed statement, he cancelled his hearing request.  The Board is of the opinion that all due process requirements were met regarding the Veteran's hearing request.

During the pendency of this appeal, the United States Court of Appeals for Veterans Claims (Court) held that claims for service connection for PTSD encompass claims for service connection for all psychiatric disabilities.  Clemons v. Shinseki, 23 Vet. App. 1, 5-6 (2009) (the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record).  Thus, in light of Clemons v. Shinseki, the Board has recharacterized the Veteran's claim as a claim for service connection for an acquired psychiatric disorder, claimed as PTSD, as set forth on the title page.


FINDING OF FACT

Resolving all doubt in the Veteran's favor, PTSD had its onset during his active military service. 


CONCLUSION OF LAW

Resolving all reasonable doubt in the Veteran's favor, PTSD was incurred during active military service.  38 U.S.C.A. §§ 101(24), 106, 1110, 1131, 5103, 5103A (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.1, 3.6, 3.102, 3.159, 3.303, 3.304 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

As the Board's decision to grant service connection for PTSD herein constitutes a complete grant of the benefits sought on appeal, no further action is required to comply with the Veterans Claims Assistance Act of 2000 and the implementing regulations.

The Veteran contends that he has a psychiatric disorder, claimed as PTSD, that was incurred during his active military service.  In written statements in support of his claim, he points to his receipt of the CIB to verify his exposure to combat.  Thus, the Veteran maintains that service connection is warranted for an acquired psychiatric disorder, claimed as PTSD.  

Upon review of the evidence of record, the Board finds that the evidence of record is in relative equipoise.  As such, affording the Veteran the full benefit of the doubt, the Board finds that service connection is warranted for PTSD.  When a Veteran seeks benefits and the evidence is in relative equipoise, the Veteran prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

Under 38 U.S.C.A. §§ 1110 and 1131; 38 C.F.R. § 3.303, a veteran is entitled to disability compensation for disability resulting from personal injury or disease incurred in or aggravated by active military service.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d). 

Service connection may also be granted for disability resulting from disease or injury incurred in or aggravated while performing active duty for training, or injury incurred or aggravated while performing inactive duty training, or acute myocardial infarction, cardiac arrest, or cerebrovascular accident occurring during such training.  See 38 U.S.C.A. §§ 101(24), 106, 1110, 1131. 

"To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service" - the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  This is a direct service connection theory of entitlement.  See Caluza v. Brown, 7 Vet. App. 498 (1995).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value. Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

A lay witness is competent to testify as to the occurrence of an in-service injury or incident where such issue is factual in nature.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  In some cases, lay evidence will also be competent and credible on the issues of diagnosis and etiology.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  Specifically, lay evidence may be competent and sufficient to establish a diagnosis where (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d at 1377; see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009.  A layperson is competent to identify a medical condition where the condition may be diagnosed by its unique and readily identifiable features.  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007). Additionally, where symptoms are capable of lay observation, a lay witness is competent to testify to a lack of symptoms prior to service, continuity of symptoms after in-service injury or disease, and receipt of medical treatment for such symptoms.  Layno v. Brown, 6 Vet. App. 465, 469-71 (1994); Charles v. Principi, 16 Vet. App 370, 374 (2002). 

The Board must assess the credibility and probative value of evidence, and, provided that it offers an adequate statement of reasons or bases, the Board may favor one medical opinion over another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995); Wood v. Derwinski, 1 Vet. App. 190 (1991).  While the Board is not free to ignore the opinion of a treating physician, it is free to discount the credibility of that physician's statement.  See Guerrieri v. Brown, 4 Vet. App. 467, 471-73 (1993); Sanden v. Derwinski, 2 Vet. App. 97, 101 (1992). 

Prior to July 13, 2010, service connection for PTSD required that there be (1) medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); (2) a link, established by medical evidence, between current symptoms and an in-service stressor; (3) and credible supporting evidence that the claimed in-service stressor actually occurred.  38 C.F.R. § 3.304(f) (2009); see also Cohen v. Brown, 10 Vet. App. 128, 138 (1997).  The diagnosis of a mental disorder must conform to the Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV) and be supported by the findings of a medical examiner.  See 38 C.F.R. § 4.125(a). 

Effective July 13, 2010, VA amended 38 C.F.R. § 3.304(f) by liberalizing, in certain circumstances, the evidentiary standards for establishing the occurrence of an in-service stressor for non-combat Veterans.  See 75 Fed. Reg. 39,843-39,852 (effective July 13, 2010) (codified at 38 C.F.R. § 3.304(f)) (2011).  Section 3.304 (f) was amended to include a new paragraph (f)(3) that reads as follows, in pertinent part: 

(f)(3) If a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of [PTSD] and the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor. 

See 75 Fed. Reg. 39843-51 (July 13, 2010) and corrective notice at 75 Fed. Reg. 41092 (July 15, 2010).  During the course of his appeal, the Veteran reported stressors associated with his combat service in the Republic of Vietnam and his service records show that his awards and decorations include receipt of a CIB, documenting his combat participation.  

If the evidence establishes that the Veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the conditions or hardships of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the in-service stressor.  38 U.S.C.A. § 1154(b) (West 2002 and Supp. 2011).  Where a current diagnosis of PTSD exists, the sufficiency of the claimed in-service stressor is presumed.  Cohen v. Brown, 10 Vet. App. 128, 144 (1997).  Nevertheless, credible evidence that the claimed in-service stressor actually occurred is also required.  38 C.F.R. § 3.304(f).  See Anglin v. West, 11 Vet. App. 361, 367 (1998); Gaines v. West, 11 Vet. App. 353, 357 (1998), Cohen v. Brown, 10 Vet. App. at 138; Suozzi v. Brown, 10 Vet. App. 307 (1997).

The Veteran reported stressors associated with his combat service during the Vietnam War.  Service records indicate the Veteran is a combat veteran, having been awarded the Vietnam Service Medal, the Vietnam Campaign Medal W/60 Device, the National Defense Service Medal, the Bronze Star Medal, and the Combat Infantryman Badge, that document his combat participation.  Thus, his statements, alone, may establish the occurrence of the claimed in-service stressor.  He has described exposure to rocket and mortar fire, witnessing a dead body and inhumane death, and other combat experiences.  The Board finds that the Veteran's report of exposure to stressful combat situations is consistent with the circumstances of his service and his combat exposure is conceded.  The remaining question to be addressed is whether the Veteran has a confirmed diagnosis of PTSD, or another psychiatric disorder, that was incurred during active service. 	

Service treatment records are not referable to complaints or diagnosis of, or treatment for a psychiatric disorder.  When examined for separation in September 1970, and in December 1975, a psychiatric abnormality was not noted.  When the Veteran was examined for enlistment into the National Guard in August 1988, and in a March 1992 periodic examination, a psychiatric abnormality was not noted.

Post service, VA medical records, dated from March 2005 to November 2011 (including those in his Virtual VA electronic file), show that, when initially seen in the outpatient clinic in March 2005, the Veteran gave a history of prior treatment for depression but said he was not currently treated.  

In October 2005, the Veteran was evaluated by a psychologist after having a positive PTSD screen.  The psychologist determined that the Veteran did not meet the criteria for PTSD and diagnosed dysthymia.  Thereafter, Veteran received regular outpatient psychotherapy.  In February 2006, the Veteran reported that he had nightmares.  

On May 17, 2006, the Veteran's treating VA psychologist noted a "need to monitor status given re-emergence of some [symtoms] suggestive of PTSD".  On June 27, 2006, the VA psychologist diagnosed the Veteran with dysthymia and PTSD.  At that time, the Veteran's symtoms included increased sleep disturbance, combat-related nightmares and flashbacks, and intrusive thoughts.  When seen on August 22, 2006, the Veteran reported having flashbacks of his combat-related experiences since 1991.  Clinical entries through April 3, 2007, reflect diagnoses of PTSD and dysthymia.  Then, the Veteran's treating psychologist evidently left the VA system.

In May 2007, the Veteran underwent VA psychological examination for PTSD.  According to the examination report, the examiner reviewed the Veteran's medical records and indicated that results of psychometric testing were not consistent with a diagnosis of PTSD.  The Veteran's history of VA outpatient psychotherapy starting in October 2005 was noted and that, in June 2006, PTSD was diagnosed.  At that time, the Veteran complained of nightmares, intrusive thoughts and flashbacks.  The Veteran reported that, in 2003, he felt depressed and his family physician prescribed antidepressant medication that he took for several months but stopped because he did not like the notion of taking antidepressant medication.  

It was noted that the Veteran reported a good pre-military adjustment with a good childhood and good relationships with his family and peers.  While in Vietnam, he reported daily exposure to small arms fire and weekly mortar shelling, with grenade attacks.  He witnessed booby traps, firefights, was involved in ambushes, and witnessed a dead body, inhumane treatment, and the deaths of comrades and enemies.  His most traumatic military events included taking a body count and removing the heads of those killed after an ambush.  He had post service trauma in that his wife died of brain cancer in 1993. 

The Veteran's work history was stable and he had no problems with supervisors or co workers.  The Veteran worked as a Grounds Maintenance Supervisor at Ohio University since 1984 and was due to retire.  He married once and was widowed since 1993.  He had an adult stepdaughter and daughter, with whom he had excellent relationships.  He had a girlfriend for the past ten years with whom he had a good relationship.  

The Veteran currently complained of irritability, nightmares and sleep disturbance.  He was unsure if he was currently depressed.  The examiner noted that the Veteran did not report having any social, occupational, or interpersonal impairment.  

Upon clinical evaluation, the VA examiner concluded that the Veteran did not appear to meet the criteria for a diagnosis of PTSD.  She conceded his stressor.  He reported recurrent distressing dreams of traumatic events several times a week, in which he had dreams of faces of the Vietnamese he encountered in combat.  He also had intrusive recollections of combat-related experiences.  But, the VA examiner found that the Veteran did not meet any of the necessary symtoms for Criterion C (avoidance) for a PTSD diagnosis so Criterion E was not met, nor was Criterion F (impact of military experience on his life).  The VA examiner reported that results of the Veteran's psychometric testing were not consistent with a diagnosis of PTSD and that he did not appear to meet the criteria for a diagnosis of PTSD.  The Axis I diagnosis was depression, not otherwise specified (NOS), by history.

VA outpatient records show that, in July 2007, the Veteran saw his VA treating physician and requested to resume counseling.  The diagnoses were PTSD and possible depression.

In October 2007, a VA social worker met with the Veteran and diagnosed a need to rule out sub threshold for PTSD and dysthymic disorder.

In February and June 2008, the Veteran was evaluated by a psychiatrist in the VA outpatient clinic.  When initially seen on February 5, 2008, it was noted that the Veteran saw a VA social worker, and saw the VA psychologist most recently in April (2007), prior to that clinician's departure.  The psychologist diagnosed the Veteran with PTSD.  The May 2007 VA examination report, discussed above, was reviewed, and the VA psychiatrist commented that, while that examiner concluded that the Veteran did not have PTSD, she mentioned a number of PTSD symtoms and that he scored 73/80 on the PCL-M PTSD Checklist-Military.  The VA psychiatrist said this would indicate "moderately severe PTSD".  The VA examiner reviewed the psychologist's notes and said "I think the diagnosis of PTSD is warranted even though [the May 2007 VA examiner said the Veteran] did not meet criterion".  According to the VA clinic psychiatrist "I think it is safe to say [the Veteran] is suffering from PTSD and that is a result of his traumatic experience in Vietnam".

On June 24, 2008, the Veteran was re-evaluated by the VA clinic psychiatrist who reviewed the Veteran's records again, noted that the May 2007 VA examiner tested him for PTSD, and said that the Veteran saw social worker who said sub threshold for PTSD although the basis for the conclusion was unclear.  The psychiatrist speculated that the social worker noted the May 2007 VA examiner's assessment, when he said sub threshold and rendered a provisional diagnosis of a need to rule out sub threshold for PTSD and dysthymic disorder.  After meeting with the Veteran, the VA clinic psychiatrist said that it sounded like he may have "fairly severe PTSD symtoms".  Upon clinical evaluation, the diagnosis was "service-connected [PTSD], not currently rated". 

VA medical records, dated through October 2010, show that the Veteran continued to receive regular outpatient treatment from his VA clinic psychiatrist who diagnosed him with PTSD.  In a letter dated on April 30, 2009, the psychiatrist said that he treated the Veteran who had PTSD related to his military service in Vietnam and was unable to do any work until June 1, 2009.  In October 2010, the VA psychiatrist noted the Veteran's PTSD and that he complained of nightmares, flashbacks, sleep problems, and irritability.

In October 2011, the Veteran underwent VA psychological examination.  According to the examination report, the examiner reviewed the Veteran's medical records.  It was noted that he denied a history of difficulty with interpersonal relationships during his three periods of active duty or thereafter.  He was happily married in 1980, had one daughter and a step daughter with whom he was close, and his wife died of brain cancer in 1993.  His wife's death was a significant loss from which it took a long time to recover.  The Veteran remarried in 2007 and said their relationship was "really good" until he retired two years earlier.  He wanted to travel internationally but she did not that caused significant marital discord.  The Veteran had strong relationships with his biological adult daughter and his step daughter.  He had a fairly active social life since discharge.  The Veteran retired after working at the Ohio University in grounds supervision maintenance for over 20 years.  He was happy to retire but frequently bored.

The Veteran denied mental health concerns until the early 1990s when his first wife was diagnosed with cancer.  It was noted that his VA treatment records indicate that he did not begin to experience PTSD symtoms until after his service in Operation Desert Storm.  He developed Vietnam combat-related nightmares irritability, intrusive recollections, hypervigilance, exaggerated startle, and concentration problems.  He was depressed that was associated with bereavement.  It was further noted that records indicate that the Veteran did not seek treatment for mental health concerns prior to 2005 when he was evaluated by psychology clinicians and subsequently treated for PTSD symptomatology, but not formally diagnosed with PTSD until 2006.

The Veteran's stressful events including having cut off the heads and ears of dead Vietnamese enemy bodies in an effort to "prevent them from going to paradise".  He felt guilt and shame and said he continued to see their faces.  He also reported exposure to rocket and mortar fire, witnessing dead bodies, and seeing a friend's death, although he did not indicate that these experiences stayed with him.  

Upon clinical evaluation, the diagnosis was an anxiety disorder, NOS, that was less likely as not caused by service-related military traumas.  The VA examiner said that the Veteran's experience with nightmares, intrusive recollections, hypervigilance, exaggerated startle response, difficulty with concentration, irritability, and avoidance of discussion of traumas were characteristic of PTSD.  However, the examiner found that the Veteran did not meet diagnostic criterion C (persistent avoidance of stimuli associated with the trauma and numbing of general responsiveness).  According to the VA examiner, the Veteran's symtoms of anxiety were better attributed to a diagnosis of anxiety disorder, NOS, with mixed anxiety and depressed mood.  The examiner said that evaluation results suggested that the vast majority of the Veteran's current distress was attributable to symtoms of depression, stemming from marital conflict, difficult transitioning to retired living, and concerns regarding his "limited time left" due to health problems.

As to whether the Veteran has PTSD, or another psychiatric disorder, related to active service, the evidence is in relative equipoise.  The Veteran maintains that he experienced the onset of PTSD after service, to which he attributes his current psychiatric disorder.  Post service treatment records do show that he was treated for complaints of depression in October 2005 when he reported having recurrent and intrusive recollections of events and feelings of intense fear.  The assessment at that time was dysthymia.  However, in February 2006, the Veteran reported having nightmares and, in May 2006, it was noted that symtoms suggestive of PTSD were evident.  In June 2006, the Veteran reported increased sleep difficulty, with combat-related nightmares, intrusive thoughts, and flashbacks.  The assessment at that time was dysthymia and PTSD.  

While May 2007 and October 2011 VA mental disorders examiners did not diagnose PTSD or another chronic mental disorder related to service, in February and June 2008 and through October 2010, a VA clinic psychiatrist recounted the Veteran's medical history, that included his initial visit with a VA clinic psychologist in October 2005 when that clinician noted the Veteran's complaints of depressed mood and recurrent and intrusive recollection of events but apparently did not find the Veteran's complaints met the criteria for PTSD, although several months later, it was noted that the PTSD was diagnosed by the psychologist.  The VA psychiatrist did not find the diagnosis of PTSD inconsistent with the Veteran's history.  The VA clinic psychiatrist diagnosed PTSD that was related to military service.  This medical opinion has probative value, and after reviewing the record, the Board finds that such is plausible and probative.  Additionally, the Veteran stated that he has experienced nightmares, flashbacks, sleep problems, and irritability since his separation from military service, an allegation that he is competent to make as a layman.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Barr v. Nicholson, 21 Vet. App. 303, 310 (2007).  Hence, in view of the totality of the evidence, the Board finds that the evidence is in relative equipoise as to whether the Veteran has PTSD that is related to his active military service.  Accordingly, the Board resolves all reasonable doubt in his favor and finds that entitlement to service connection for PTSD is warranted.


ORDER

Service connection for PTSD is granted.


____________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


